 

USDC SDNY

DOU: MENT at
ELECTRONICALLY FEE? 7
TT  menanreanmnmaren | i
VATE F PEE Tr .

N2.2.20 2020.5 fi

  

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

ORDER
IN RE: CARMINE P. AMELIO

19 Civ. 5944 (GBD)
19 Civ. 7091 (GBD)

GEORGE B. DANIELS, United States District Judge

For the reasons stated in the Order issued at ECF No. 20 in 19 Civ. 5944 and ECF No. 11

in 19 Civ. 7091, and in light of Appellant’s failure to timely file his briefs in the above-captioned

cases, the appeals are dismissed. The Clerk of the Court is hereby ORDERED to close the
above-captioned actions.

Dated: January 22, 2020
New York, New York

SO ORDERED.

Vv ea bf, & Donat

EFORD B. DANIELS

ited States District Judge

i

 

 

 

 
